J.N. Dupree, plaintiff in error, was convicted of the crime of selling intoxicating liquor and his punishment was assessed at imprisonment in the county jail for a period of ninety days and to pay a fine of three hundred dollars. The judgment and sentence was entered on February 10, 1910. An appeal was taken by filing in this court on April 11, 1910, a petition in error with case-made. It is assigned that the court erred in overruling an application for a change of judge, and in overruling the plea to the jurisdiction of the court. The record shows the filing of the statutory affidavits for a change of judge conformable to section 1984, Comp. Laws 1909. This section was repealed by section 2012, Comp. Laws 1909. The application for change of judge was properly overruled. We are clearly of the opinion that the appeal is without merit. Finding no prejudicial error in the proceeding, the judgment of the lower court is affirmed.